Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 18, 2019                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  159402
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                SC: 159402
                                                                   COA: 346373
                                                                   Kent CC: 17-009943-FH
  EDWARD DEAN WERBIL,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 11, 2019
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 18, 2019
           s0911
                                                                              Clerk